   Case: 1:20-cv-05191 Document #: 19 Filed: 10/12/20 Page 1 of 10 PageID #:168



                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WAYNE FARMS LLC                              )       Civil Action No.: 20-5191
                                             )
                     Plaintiff,              )       Judge Feinerman
              v.                             )
                                             )       Magistrate Judge Valdez
JOHN DOE AND   ,                             )
LINKEDIN CORPORATION                         )
                                             )
                     Defendants              )
                                             )

       MOTION OF WAYNE FARMS LLC FOR PRELIMINARY INJUNCTION

       Now comes Plaintiff, Wayne Farms LLC, (“Wayne Farms”) by its attorneys, Ladas &

Parry LLP and hereby moves this court grant a Preliminary Injunction against Defendant JOHN

DOE extending the same terms as the Temporary Restraining Order (“TRO” Docket Nos., 13

and 14, extended by Docket No. 17).

                           NOTICE IN THESE PROCEEDINGS

   (1) Defendant JOHN DOE has received Notice in four independent electronic forms of:

          a. the grant of the Ex Parte TRO, September 18, 2020, Notice of TRO by email to

              patrickwaynfarms@consultant.com and patrickwaynefarms@outlook.com and

              text to 323 486-804 and 204 813-6903;

          b. the Motion to Extend the TRO, by email to patrickwaynfarms@consultant.com

              and patrickwaynefarms@outlook.com;

          c. an image of the grant of the extension, October 12, 2020 with by text to 323 486-

              804 and 204 813-6903, requesting a telephone call or email;

          d. while we do not know if JOHN DOE specifically saw public information about

              the case, both counsel for LinkedIn and a practitioner unrelated to the case saw



                                                 1
Case: 1:20-cv-05191 Document #: 19 Filed: 10/12/20 Page 2 of 10 PageID #:169




          news regarding the case, so the fact of the case is public and some of the

          pleadings are available for free on the website Courtlistener\Recap.

(2) Defendant LinkedIn has been made aware of the proceedings by exchange of courtesy

   copies with counsel, electronically:

       a. September 23, 2020 counsel had a telephone discussion with Counsel for

          LinkedIn in which copies of relevant documents were either sent or confirmed as

          having originated from some other source;

       b. September 25, 2020 LinkedIn counsel was electronically served with the Motion

          to Extend the TRO;

       c. September 28, 2020 LinkedIn counsel was electronically notified of the Extended

          TRO;

       d. October 1, 2020 LinkedIn counsel was electronically served a Subpoena;

       e. October 6, 2020 counsel electronically served a Response to the Subpoena,

          including certain documents, but objecting to personal information. A copy of the

          documents is attached hereto as Exhibit A. Among the data are, for JOHN DOE,

          new email addresses godsonnguyen101@gmail.com and

          butcherspride.frozenfoods@gmail.com with additional LinkedIn profiles.

(3) Third Parties – Banks and Microsoft

       a. Microsoft is implicated because of the use by JOHN DOE of the email address

          patrickwaynefarms@outlook.com “outlook.com” being a domain within the

          Microsoft system.

               i. Microsoft was subpoenaed September 14, 2020




                                           2
Case: 1:20-cv-05191 Document #: 19 Filed: 10/12/20 Page 3 of 10 PageID #:170




            ii. Microsoft objected September 28, 2020; counsel is in communications

                with outside counsel for Microsoft

      b. BB and T Bank

             i. BB and T Bank is identified in Exhibit 12 to the Motion for the TRO

                (Docket 11) and in the Complaint (Par. 32, pages 9 – 10).

            ii. BB and T has presented the names BB and T, a/k/a Truist Corporation,

                a/k/a Truist Financial a/k/a Suntrust Bank a/k/a Truist fka Branch Banking

                and Trust Company.

           iii. BB and T, as Truist, was subpoenaed September 15, 2020 and on

                September 18, 2020 asked electronically requesting change from Truist

                Corporation to Truist Financial, the modified Subpoena emailed same day

            iv. Also September 18, 2020, Truist was noticed with the granted TRO.

            v. September 23, 2020 an Answer to the TRO was tendered by Truist fka

                Branch Banking and Trust Company.

            vi. Documents responsive to the Subpoena are yet outstanding. For BB and T

                – Truist, and Wells Fargo, below, telephone discussions illustrate a

                conundrum of banks not wanting to produce documents subject to a

                Subpoena, without identifying the name of the account holder, which, as

                the Complaint and Exhibits evidence, is difficult because the whole point

                of the Complaint is that JOHN DOE is using a fake name.

      c. Wells Fargo Bank

             i. Wells Fargo is identified in Exhibit 11 to the Motion for the TRO (Docket

                11) and in the Complaint (Par. 32, pages 9 – 10).



                                         3
Case: 1:20-cv-05191 Document #: 19 Filed: 10/12/20 Page 4 of 10 PageID #:171




            ii. Wells Fargo was subpoenaed, September 4, 2020, objected to an absence

               of a date on the Subpoena by telephone on Sepember 9, 2020, stating a

               letter was being sent, having not received the letter, they were Subpoenaed

               again September 14, 2020.

           iii. Wells Fargo stated in a letter dated September 14, 2020; postmarked

               September 17, 2020, that information would be made available September

               28, 2020.

           iv. On September 18, 2020 a letter with the Temporary Restraining Order was

               sent on paper via Federal Express. The letter include the screen shot

               identifying Wells Fargo (supra). The letter was also sent via email to

               Wells Fargo Bank (reportphish@wellsfargo.com) because subject was

               fraud.

            v. On September 28, 2020 in two telephone message, a representative of

               Wells Fargo (believed to be “Vanessa”) first said Wells Fargo would be

               producing a response to the Subpoena and in the second, objected to

               grammar/punctuation in the second Subpoena (the punctuation was the

               same as that to BB and T and Microsoft) and then sent an email with link

               to document with objection.

           vi. Also on September 28, 2020 Wells Fargo dated a letter September 28,

               2020, which letter was not postmarked until October 1, 2020 and was not

               received until October 7, 2020. In this letter a need for more information

               (not an objection) was stated.




                                         4
   Case: 1:20-cv-05191 Document #: 19 Filed: 10/12/20 Page 5 of 10 PageID #:172




                 vii. On October 1, 2020 extension of the TRO was reported to Wells Fargo by

                        email to LOPSummonsSubpoenasElectronicDeliveryAZ@wellsfargo.com

                        and reportphish@wellsfargo.com with a copy of the Order extending the

                        TRO.

                   i.    October 7, 2020 in a telephone discussion with Wells Fargo

                         representative “Heidi” prompted by the receipt of the September 28,

                         2020 letter nine days after the date on the letter, counsel was informed

                         that who said Temporary Restraining Order response was sent

                         September 27, 2020 and, when informed that counsel had yet to see it,

                         stated that the Wells Fargo legal processing department would send by

                         facsimile. This has not yet been seen by counsel. On October 7, 2020 a

                         Fax was sent to Wells Fargo with the Order extending TRO; re-sent

                         October 9, 2020. The Fax number was identified as the “main” number

                         for what is known as the Legal Order Processing Department. Like with

                         BB and T, Wells Fargo said it was unable to produce documents subject

                         to a Subpoena without identifying the name of the account holder. It

                         was pointed out that the Complaint and Exhibits evidence the whole

                         point of the Complaint is that JOHN DOE is using a fake name. It was

                         pointed out that Wells Fargo should already have the TRO.

           d. Conclusion regarding Third Parties

       Microsoft is one of the largest entities in the world and is indirectly implicated because

its email system is one used by JOHN DOE. It may well be that it legitimately takes some time

and effort to obtain the information, and counsel has agreed to a nominal charge.



                                                 5
    Case: 1:20-cv-05191 Document #: 19 Filed: 10/12/20 Page 6 of 10 PageID #:173




       The banks do not appear to be paying much attention to the issue. They do not appear to

be putting together their obligation to produce documents pursuant to the Subpoena and live up

to the terms of the TRO (see, e.g. paragraph 5. c. “Provide a full accounting of activity in said

accounts within ten days, which may be extended for good cause shown or by agreement with

Plaintiff.” Docket No. 14, page 5.) Wayne Farms does not waive, by not raising with this

motion, it’s right to seek a rule to show cause in the future, but this would be a separate issue

from the one presented herein.

        NO APPLICATION TO AMEND OR RESPONSE HAS BEEN RECEIVED

       There has never been a contest to the TRO. No application to amend the Ex Parte TRO

was received. No opposition to extending the TRO has been presented, in writing or at the status

conference October 1, 2020. LinkedIn has provided two additional means for electronic notice

to JOHN DOE. Neither bank has identified a physical address, documents supporting an actual

name, social security number or anything else, thus, notice to JOHN DOE can still only be made

by electronic means.

       However, electronic notice is singularly appropriate here because the fraud was

perpetrated entirely electronically.

                       REASONS FOR A PRELIMINARY INJUNCTION

       Wayne Farms submitted (Docket No. 11) a Motion and two Declarations with 14

Exhibits, the Court finding the submission sufficient (Docket No. 13) and issuing the TRO

(Docket 14). Having the updated facts presented October 1, 2020, the Court found the facts at

that time to justify continuing the TRO. No objection being voiced, no harm to JOHN DOE

being evident, LinkedIn being in communication, the potential harm to Wayne Farms and the

public if the misconduct resumes, all support granting a Preliminary Injunction.



                                                  6
    Case: 1:20-cv-05191 Document #: 19 Filed: 10/12/20 Page 7 of 10 PageID #:174




       The basis remains, there are no contrary facts, although it now appears the fake profile

may have been taken down by Linkedin since the filing of the Complaint. There remains past

trademark and copyright infringement, breach of the real Pat Gomez’s right of publicity and or

right of privacy to prevent false information from publication in order to solicit funds under false

pretenses. As presented in the Complaint, the fake profile may have been taken down in the past

and put back, so there is a real possibility it could happen again if not preliminarily enjoined.

               LEGAL STANDARDS FOR PRELIMINARY INJUNCTIONS

       The elements for a Preliminary Injunction require that Wayne Farms (1) is reasonably

likely to succeed on the merits; (2) has no adequate remedy at law; (3) will suffer irreparable

harm absent injunctive relief – balanced against minimal, if any, harm to JOHN DOE and (4) the

injunction is in the public interest. See Joelner v. Vill. of Washington Park, Illinois, 378 F.3d

613, 619 (7th Cir. 2004); Long v. Bd. of Educ., Dist. 128, 167 F.Supp.2d. 988, 990 (N.D.Ill.2001)

Since the standards for a TRO are the same (("The standards for issuing temporary restraining

orders are identical to the standards for preliminary injunctions.")” International Profit

Associates Inc. v. Paisola, 461 F.Supp.2d 672 (N.D. Ill., 2006) See also Ebay Inc. v.

Mercexchange, L. L. C, 547 U.S. 388, 126 S. Ct. 1843, 164 L. Ed. 2d 625 (2006)) the favorable

evidence is unchanged, and there is no contrary evidence, a Preliminary Injunction should issue.

               ADDITIONAL FACTS FROM LINKED IN PRODUCTION

       LinkedIn produced the attached documents in Exhibit A. The Subpoena described

documents and information needed, itself including three attachments to illustrate the JOHN

DOE account including the profile(s) and at least one communication apparently using LinkedIn

as a communication service. LinkedIn had no problem understanding exactly the problem and in

a matter of days (noting that they read about the Complaint in news and already had retained



                                                  7
    Case: 1:20-cv-05191 Document #: 19 Filed: 10/12/20 Page 8 of 10 PageID #:175




counsel) LinkedIn propounded objections, not discussed here, generally based on JOHN DOE’s

privacy, but produced a number of additionally profiles that are inherently suspicious:

       (1) We know the Fake Pat Gomez profile lists JOHN DOE as a Wayne Farms employee,

           but why does he have unpublished email addresses at the same time (June 2020):

               a. godsonnguyen101@gmail.com 6/16/20, 12:51 AM

               b. butcherspride.frozenfoods@gmail.com 6/22/20, 7:27 PM?

       (2) Why does Fake Bright Lincon have the email address

           patrickwaynefarms@outlook.com, the same as JOHN DOE?

       (3) Why would a legitimate Tristan Slessor, an employee of Best Buy, have the email

           address patrickwaynefarms@consultant.com, the same as JOHN DOE?

       These are just on the face of the LinkedIn production. The questions are hypothetical.

The answers are that JOHN DOE is perpetrating fraud and has at least three fake identities with

overlapping email addresses on LinkedIn, one being patrickwaynefarms@ but a different name

and different employer.

       The evidence from July -- August is telling. JOHN DOE was soliciting orders using a

fake identity and customers were deceived. The recently produced evidence tends to indicate he

is operating similar fraud involving at least one other national company. He uses fake identities

regularly, and three have been located because he has insufficiently covered his tracks, using

overlapping email addresses.

       More is implicated and there is nothing to exonerate JOHN DOE. Wayne Farms’ case is

enhanced by more evidence of bad intent and the public interest is heightened by involvement of

at least one non-party victim.




                                                8
   Case: 1:20-cv-05191 Document #: 19 Filed: 10/12/20 Page 9 of 10 PageID #:176




                                        CONCLUSION

       JOHN DOE’s fake profile and solicitation cannot be viewed as anything other than

calculated and intentional misappropriation having no justification whatsoever. The fake profile

has been up and down, and back up, at least once before. JOHN DOE was caught fairly quickly,

yet was apparently scheming using two other email addresses and at least one other entity as a

potentially fake employer. There is no reason to think that JOHN DOE would suffer anything

other than having their scheme halted. The public would be well served by preliminarily

enjoining JOHN DOE. Accordingly, Wayne Farms respectfully prays that this Court grant a

Preliminary Injunction on the same terms.

                                            Respectfully submitted,



Date: October 12, 2020                      By:
                                            David C. Brezina (ID3121581)
                                            Attorneys for Plaintiff, Wayne Farms LLC


Ladas & Parry LLP
David C. Brezina
Boris Umansky
224 S Michigan Ave, #1600
Chicago, IL 60604
(312) 427-1300
dbrezina@ladas.net




                                                9
   Case: 1:20-cv-05191 Document #: 19 Filed: 10/12/20 Page 10 of 10 PageID #:177




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing will be filed in the Northern
District of Illinois - CM/ECF LIVE, Document Filing System, which will forward copies thereof
to any counsel of record.

       I will also serve a copy by electronic mail to:

       (1) Defendant LinkedIn

           Jason Skaggs
           Skaggs Faucette
           530 Lytton Avenue
           2nd Floor
           Palo Alto CA 94301
           jason@skaggsfaucette.com

       (2) Defendant John Doe:
           patrickwaynefarms@consultant.com
           patrickwaynefarms@outlook.com
           godsonnguyen101@gmail.com
           butcherspride.frozenfoods@gmail.com




Date of Signature: October 12, 2020
                                              David C. Brezina




                                                 10
